DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlingmann (EP 0827729 – translation of description provided).
Claim 1, 11-12, 14;
Schlingmann teaches a leg rest release mechanism (Fig. 17) for a wheelchair (Fig. 1), wherein the leg rest release mechanism comprises: a base member (Fig. 18 – element 48 and vertical frame member attached to 48 considered to form base) having a base portion 48 and an elongated axle portion (Fig. 18 – vertical frame portion near 48 considered as elongated axle) extending from the base portion (-extends from 45 when 
Claim 6;
Schlingmann teaches the base portion includes an opening (48 -accommodating 47) and the4U.S. Pat. App. Serial No.: Not AssignedAttorney Docket No. 64953US01Prelim. Amdt. Dated June 4, 2020 release member (Fig. 24) has an elongate structure 47 fixed to the lifting handle 33, which elongate structure is configured to extend through the leg rest swivel frame (Fig. 23 - 47 considered to protrude), wherein the elongate structure is biased towards (Fig. 24 – via spring) and configured to be received by the opening to provide the engagement between the base portion (Fig. 18 – vertical frame portion near 48 considered as ‘elongated axle’ ) and the release member (Fig. 24, 33 – attached to 47). 
Claim 7;
Schlingmann teaches the leg rest release mechanism wherein the elongate structure 47 is a pin. (¶0039)
Claim 10;

Claim 13;
Schlingmann teaches the wheelchair comprising a seat frame (Fig. 2 & 16), wherein the axle portion (Fig. 17) is attached to a front edge of the seat frame (Fig. 2/3, 25).
Claim 15;
Schlingmann teaches a rotating (Fig. 16 & 17) foot rest 35 mounted to a leg rest assembly 31.
Allowable Subject Matter
Claims 2-5, 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2;
Schlingmann teaches a release member 33 is rotatable relative to the base portion and the leg rest swivel frame 31. Schlingmann does not teach the release member includes a rotation handle fixed relative to the lifting handle for rotating the release member, wherein rotation of the release member from a default position in which the release member engages with the base portion causes the release member to be axially displaced relative to the base portion, thereby disengaging from the base portion.
Claim 8; 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of locking leg rest assemblies of merit are included on the PRO-892 for reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/M.A.H./Examiner, Art Unit 3611                       


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611